Case 2:18-cv-00082-Z-BR Document 115 Filed 07/13/20                                                           Page 1 of 3 PageID 2361

                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF TEXAS
                                              AMARILLO DIVISION

 DARRELL KIMBROUGH, MSN, FNP-C,                                               §
 MARY BENARD, MSN, FNP-C, and                                                 §
 TINA SPOHN-LEDFORD, MSN, FNP-C;                                              §
                                                                              §
                     Plaintiffs,                                              §
                                                                              §
 vs.                                                                          §     CIVIL ACTION NO. 2:18-CV-82-D-BR
                                                                              §
 NAEEM KHAN, M.D. and AMARILLO                                                §
 URGENT CARE, LLC                                                             §
                                                                              §
                     Defendants.                                              §

             DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ AMENDED PRETRIAL
                                  DISCLOSURES

            COMES NOW, Defendants Naeem Khan, M.D. and Amarillo Urgent Care and pursuant to

Rule 26(3)(B) file their objections to Plaintiffs’ amended pretrial disclosures as follows:
  Trial Exhibit   Doc Date                                Description                                  Beg Bates    Ending Bates     Objection
        1                     Amarillo Urgent Care and Dr. Khan Employee Handbook                    D*000830      D*000842
        2                     October 2017 ‐ June 2018 calendars with providers scheduled            D*000205      D*000213
        3                     Calendars with providers scheduled (various months)                    P‐000001      P‐000014

        4         9/29/2016 Darrell Kimbrough Employment Agreement                                   D*000235      D*000236
        5         10/6/2016 Darrell Kimbrough 2016 W‐4                                               D*000494      D*000494
        6                   Darrell Kimbrough 2017 and 22018 W‐2                                     DK‐000019     DK‐000019
        7                   Darrell Kimbrough Payroll Register                                       D*00077       D*00077
        8                   Darrell Kimbrough Detailed Payroll History                               D*00078       D*000106
        9                   Darrell Kimbrough Pay Stubs                                              D*000108      D*000133
       10         11/5/2017 Darrell Kimbrough IP address log‐in listing for Darrell Kimbrough        D*000134      D*000135
                            Darrell Kimbrough IP address log‐in listing and working hours
       11         11/5/2017 summary                                                                  D*000134      D*000136
       12                   Darrell Kimbrough Home Charting Estimates                                DK‐000001     DK‐000001       Rule 403; Prejudicial and
                                                                                                                                   Confusion
       13         1/25/2018 Handwritten cover note re: Concentra Letter                              D*000216      D*000216
                            Authorization and Release of Information to Designated Contacts
       14         1/25/2018 from Darrell Kimbrough                                                   D*000217      D*000217
                            Sreenshot of text message exchange between Cris Rico/Khan Naeem
       15         1/29/2018 and Darrell Kimbrough                                                    D*000218      D*000219
                            E‐mail to C. Rico from Lauren Williams, PayPro Payroll Specialist, re:
       16         5/10/2018 Darrell Kimbrough and overtime owed                                      D*000222      D*000222
                            Email from Lauren Williams, Payroll Specialist with Propay, to Cris                                    Rule 802; Hearsay, Rule 805;
       17         5/10/2018 Rico re: Darrell Kimbrough and calculating overtime owed                 D*000492      D*000492        Hearsay within Hearsay
                            Email from Lauren Williams, Payroll Specialist with Propay, to Cris                                    Rule 802; Hearsay, Rule 805;
       18         5/10/2018 Rico re: Darrell Kimbrough and calculating overtime owed                 D*000510      D*000510        Hearsay within Hearsay
                                                                                                                                   Rule 802; Hearsay, Rule
       19         3/8/2018  3/8/2018 Letter from M. Warner to Concentra re: Darrell Kimbrough        D*0896        D*0897          805; Hearsay within Hearsay
                            3/12/18 Letter from M.Warner to Concentra sending employment                                           Rule 802; Hearsay, Rule
                            agreement between Naeem Khan/Amarillo Urgent Care and Darrell                                          805; Hearsay within Hearsay
       20         3/12/2018 Kimbrough                                                                D*0898        D*0900
                            Screenshots of text messages between Darrell Kimbrough and Cris
       21                   Rico (1/29/2018‐4/18/2018)                                               DK‐000004     DK‐000015
       22          1/5/2018 Concentra offer letter to Darrell Kimbrough                              DK‐000016     DK‐000018       Rule 802; Hearsay, Rule




DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ AMENDED PRETRIAL DISCLOSURES - PAGE 1
Case 2:18-cv-00082-Z-BR Document 115 Filed 07/13/20                                                    Page 2 of 3 PageID 2362

                                                                                                                        805; Hearsay within Hearsay
    23    2/1/2017  Tina Spohn‐Ledford Employment Agreement (w/handwritten note)              D*000237     D*000238
                    Tina Spohn‐Ledford Employment Agreement (w/handwritten notes;
    24    2/1/2018 unexecuted)                                                                D*000651     D*000653
    25   12/8/2017 Tina Spohn‐Ledford Request Off Form                                        D*000820     D*000820
    26   10/13/2016 Tina Spohn‐Ledford 2016 W‐4                                               D*000654     D*000654
    27              Tina Spohn‐Ledford 2016 W‐2                                               TSL‐000083   TSL‐000083
    28              Tina Spohn‐Ledford 2017 W‐2                                               TSL‐000084   TSL‐000084
    29              Tina Spohn‐Ledford 2018 W‐2                                               TSL‐000085   TSL‐000085
    30              Tina Spohn‐Ledford Payroll History                                        D*000138     D*000141
    31              Tina Spohn‐Ledford Payroll Register                                       D*000142     D*000155
    32              Tina Spohn‐Ledford Detailed Payroll History                               D*000156     D*000198
    33              Tina Spohn‐Ledford Detailed Payroll History                               D*1025       D*1034
    34              Tina Spohn‐Ledford Home Charting Estimates                                TSL‐000047   TSL‐000050   Rule 802; Hearsay, Rule
                                                                                                                        805; Hearsay within Hearsay
                     Tina Spohn‐Ledford IP address log‐in listing with handwritten cover
    35               page                                                                     D*000199     D*000204
    36               Tina Spohn‐Ledford IP address log‐in listing                             D*000200     D*000204
                     Audit View Report for Tina Spohn‐Ledford EMR Logins ‐ 4/2/2018‐
    37               6/21/2018                                                                D*1001       D*1021
                     Letter from Melissa Chavez re: Tina Spohn‐Ledford and provider
    38    undated    charting                                                                 D*000215     D*000215
    39   3/15/2018   Check image: for payment to Tina Spohn‐Ledford re: charts                D*000877     D*000877
    40   3/22/2018   Handwritten notes re: Tina Spohn‐Ledford hourly payrate                  D*000555     D*000555
                     Record of hours worked for Tina Spohn‐Ledford from 9/28/2016 to
    41               8/14/2017                                                                D*000571     D*000571
    42   3/26/2018   Meeting notes re: Melissa Meeting with Tina                              D*000642     D*000642
                     Screenshots of text messages between Tina Spohn‐Ledford and Dr.
    43   3/24/2018   Khan                                                                     TSL‐000052   TSL‐000054
                     Screenshots of text messages between Tina Spohn‐Ledford and Cris
    44   3/27/2018   Rico                                                                     TSL‐000055   TSL‐000071
                     E‐mail to C. Rico from Lauren Williams, PayPro Payroll Specialist, re:
    45   5/10/2018   Tina Spohn‐Ledford and overtime owed                                     D*000223     D*000223
                     E‐mail to Cris Rico from Lauren Williams, PayPro Payroll Specialist,
    46   5/10/2018   Pro Pay re: Tina Spohn‐Ledford (and overtime owed)                       D*000655     D*000655
    47               Overseeing Monthly Face to Face Meetings‐Tina Spohn‐Ledford              D*000682     D*000703
    48    6/1/2016   Mary Benard Employment Agreement                                         D*000224     D*000225
    49   9/18/2017   Mary Benard Employment Agreement                                         D*000226     D*000227

    50    4/1/2018   Mary Benard Employment Agreement                                         D*000228     D*000229




DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ AMENDED PRETRIAL DISCLOSURES - PAGE 2
Case 2:18-cv-00082-Z-BR Document 115 Filed 07/13/20              Page 3 of 3 PageID 2363

                                                  Respectfully submitted,

                                                  COWLES & THOMPSON, PC



                                           By:
                                                 Casey S. Erick
                                                 Texas Bar No. 24028564
                                                 Email: cerick@cowlesthompson.com

                                           901 Main Street
                                           Suite 3900
                                           Dallas, Texas 75202
                                           Tel. (214) 672-2138
                                           Fax. (214) 672-2338
                                           ATTORNEYS FOR DEFENDANTS NAEEM
                                           KHAN, M.D. and AMARILLO URGENT CARE,
                                           LLC

                                CERTIFICATE OF SERVICE

       I Certify that on July 13, 2020, a copy of Defendants’ Objections to Plaintiffs’ Amended
Pretrial Disclosures was served electronically on all known counsel for Plaintiffs:

Shawn D. Twing
Mullin, Hoard & Brown, LLP
500 S. Taylor, Suite 800
P. O. Box 31656
Amarillo, Texas 79120-1656
stwing@mhba.com

Elizabeth A. Chermel
Mullin, Hoard & brown, LLP
2515 McKinney Ave., Suite 900
Dallas, Texas 75201
bchermel@mhba.com



                                           ___________________________
                                           Casey Erick, Esq.




DEFENDANTS’ OBJECTIONS TO PLAINTIFFS’ AMENDED PRETRIAL DISCLOSURES - PAGE 3
